Lacey, P. J. This was an action by appellee against appellant, for wages, for doing housework. There was the plea of the general issue and the Statute of Limitations. It appears from the evidence that appellee was the mother of the appellant’s wife, and that sometime in the fall of 1866, she came, at her daughter’s request, into the family of appellant, and lived with them as one of the family for some nine years, and until the death of h*r daughter, which took place some time in February, A. D. 1875. During all this time she did housework in the family. After the death of her daughter, she remained with appellant till in July, 1875, when some difficulty occurred between her and appellant, when she left his house, and remained away until the last of August of the same year, when she returned and lived with him and his children, as she had done before, and did the housework with the assistance of the children, until in 1877. During the whole time she never said anything about w’ages, or claimed that any were due her. Appellant furnished the appellee clothing and necessaries, as one of the family. On the occasion of the death of appellant’s wife, she called her mother to her bedside, and stated to her that she wanted her to stay there and make it her home, and take care of the children, as she always had done. To this appellee replied that she would do the best she could. At no time was there any promise that wages were to be paid to her. Under these circumstances, we think no implied promise to pay wages, could arise. The evidence clearly shows that neither appellee nor appellant contemplated the payment of wages. That appellee was living in appellant’s family as a member of it, and making it her home. The verdict of the jury was manifestly against the weight of the evidence. The conduct of the juror Biain in talking to the witnesses about the case before the verdict, and after having been sworn to try the case as a juror, was also very culpable. For these reasons the judgment of the court below is reversed and cause remanded. Reversed and remanded.